t c memo united_states tax_court eugene j kernan petitioner v commissioner of internal revenue respondent docket no filed date eugene j kernan pro_se michael w lloyd for respondent memorandum findings_of_fact and opinion buch judge since sometime in the 1990s eugene kernan has not filed tax returns and as is most notable here he did not file tax returns for through the years at issue respondent issued notices of deficiency for those years in which he determined deficiencies and related additions to tax under sections a and as well as a fraudulent_failure_to_file addition_to_tax under sec_6651 mr kernan claimed at trial and on brief that he is not required to file a tax_return unless and until he is personally notified by the commissioner that he is required to do so all of his briefs however exceeded the generous page limits that the court allowed as a result the court will deem mr kernan’s briefs to be stricken as for his argument that he is not required to file a tax_return until personally invited to do so that argument is frivolous mr kernan is required to file tax returns for the years at issue and we sustain respondent’s deficiency determinations for those years because respondent failed to prove that mr kernan acted fraudulently in failing to file his returns the addition_to_tax under sec_6651 does not apply mr kernan is liable for the additions to tax under sec_6651 for failure to timely file which respondent asserted in his answer under sec_6651 for failure to timely pay tax and under sec_6654 for failure to make estimated_tax payments unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar findings_of_fact eugene kernan did not file tax returns for tax_year sec_2001 through the years at issue although mr kernan did not file tax returns he had income for those years and owed tax i income and business activities during the years at issue mr kernan had income from at least two sources he sold various tax_avoidance products and he performed various paralegal functions including advising people in matters before the internal_revenue_service irs deposits into mr kernan’s personal checking account from those business activities exceeded dollar_figure per year mr kernan stipulated the deposits and net gross_income as set forth in the table below net gross_income is the parties’ euphemistic term to describe gross bank_deposits less amounts received from nontaxable sources we will refer to this by the more accurate phrase gross_income year deposits dollar_figure big_number big_number big_number big_number big_number gross_income dollar_figure big_number big_number big_number big_number big_number mr kernan failed to report this income and did not offer any evidence to show that these deposits came from nontaxable sources a intellectual_property sales mr kernan received income from various business activities mr kernan owned a web site titled the american republic in he wrote the contents of a cd-rom titled how to stop the irs and he later published a short book titled the zen of liberty mr kernan sold these products and other intellectual_property on his web site when customers paid_by credit card mr kernan used d a k consultants a separate company owned by delores krainski to process the credit card charges d a k consultants would then write checks to mr kernan for these credit card payments less the processing fees mr kernan would deposit these checks into his personal checking account b paralegal work in addition mr kernan received income from performing paralegal work his web site advertised that he set up business entities set up trusts and performed other legal functions in either late or early mr kernan began providing informal representation to clients who were involved in irs examinations these clients paid mr kernan and he deposited the fees he received into his personal checking account ii return filing mr kernan did not file returns reporting this income likewise he did not pay tax on his income or make estimated_tax payments mr kernan’s decision not to file tax returns is based on his interpretation of sec_6001 which he interprets to mean that he does not have to file a tax_return unless and until the commissioner notifies him in writing that he must do so mr kernan never received such notice mr kernan has consistently held this belief and has communicated it to various governmental bodies although mr kernan filed returns for many years before he has not filed a tax_return since then in he wrote a letter to the social_security administration asking for clarification as to whether he had been given notice of his obligation to maintain records and file tax returns although he received a response dated date from the department of sec_6001 provides in part every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title health and human services it did not specifically address his questions he also made similar inquiries to the commissioner of internal revenue and the secretary_of_the_treasury but he never received responses mr kernan was not shy about sharing his views indeed he appeared on tv advocating his beliefs mr kernan spoke in a tv interview that aired on date stating his interpretation of sec_6001 and asking the irs to address whether he had received notice iii irs examination a irs promoter investigation and subsequent income_tax audit the irs began a promoter investigation of mr kernan but later shifted its investigation to his income_tax_liability agent cris corbin completed the audit agent corbin determined mr kernan’s gross_income using bank records showing deposits made into mr kernan’s personal checking account agent corbin reconstructed mr kernan’s income by analyzing his deposits instead of relying on business records because mr kernan refused to turn over any books_or_records the only items that he produced were copies of the intellectual_property products that he sold on his web site the irs sent summonses to the bank where mr kernan maintained his personal checking account to obtain records mr kernan petitioned to quash the summonses but all of the summonses were enforced using the third-party bank records for mr kernan’s checking account the irs computed his unreported gross_income by adding the specific deposits that were made into the account and subtracting any items that the irs determined were nontaxable then the irs put together a list of each deposit from various clients_and_customers that had purchased his intellectual_property and engaged his help with paralegal work or tax controversy issues b other bank records not collected during the irs audit agent corbin collected bank records only for mr kernan’s personal checking account she did not summon records from any other banks with which mr kernan had apparent relationships at trial agent corbin testified that there were deposits into mr kernan’s personal checking account from various sources that in turn led her to other accounts with which mr kernan was potentially connected agent corbin did not summon bank records for those accounts and when reconstructing mr kernan’s income she used only deposits into mr kernan’s personal checking account c notices of deficiency the irs prepared substitutes for returns under sec_6020 for tax_year sec_2001 to the irs issued two notices of deficiency based on those substitute returns on date the first notice_of_deficiency covered tax_year sec_2001 through the second notice_of_deficiency covered tax years through in the notices the irs determined the following deficiencies and additions to tax under sec_6651 and f and additions to tax sec_6651 dollar_figure big_number big_number big_number big_number big_number sec_6651 dollar_figure big_number big_number big_number big_number big_number sec_6654 dollar_figure big_number big_number big_number year deficiency dollar_figure big_number big_number big_number big_number big_number iv tax_court proceedings mr kernan timely filed his petition to seek redetermination of the deficiencies and additions to tax determined in the notices of deficiency he resided in hawaii on the date the petition was filed respondent timely answered and asserted additions to tax under sec_6651 if the court were to find that sec_6651 did not apply trial was held on date in phoenix arizona at the close of trial respondent moved for sanctions under sec_6673 arguing that mr kernan should be sanctioned because mr kernan had taken a position that was frivolous following trial the court ordered simultaneous briefs but the court imposed page limits on the parties’ briefs both parties timely filed these briefs but mr kernan’s briefs exceeded the court’s page limits mr kernan’s 88-page opening brief exceeded the 75-page limit imposed by this court his 88-page answering brief exceeded the 30-page limit that the court imposed respondent filed a motion to strike mr kernan’s briefs to which mr kernan responded opinion judges impose page limits for a reason they force parties to hone their arguments and to state those arguments succinctly page limits cause or should cause parties to dispense with arguments of little or no merit in favor of those arguments that have a better chance of carrying the day they encourage parties to avoid redundancy and repetition parties often are quite creative in their efforts to circumvent page limits among the most blatant methods is to put material into an appendix and to not count that appendix as falling within the page limits another is to incorporate another document by reference less blatant but still obvious are those instances in which parties shrink the margins or the font size so that they can squeeze more text within the page limits that were imposed all of these violate rule d then there are methods that while perhaps in technical conformity with our rules diminish the quality of a brief examples include moving text into footnotes or using extensive block quotations so that the author can single-space more of the text see eg 855_f2d_496 7th cir 782_f2d_757 7th cir storey v commissioner tcmemo_2012_115 wl at striking commissioner’s appendix because it exceeded the court’s page limits weiss v commissioner tcmemo_1995_70 wl at striking commissioner’s appendix because it caused the brief to exceed the court’s page limit set at trial see fleming f 2d pincite 776_f2d_157 n 7th cir 411_f2d_231 n 5th cir see 22_f3d_899 9th cir 966_f2d_578 10th cir 809_f2d_419 n 7th cir mr kernan avoided the court’s page limits in perhaps the least creative way of all he just ignored them at the conclusion of trial the court had the following colloquy with the parties concerning briefs the court okay so here’s what we’re going to do on the brief opening briefs brief length and when i’m talking about brief length is what i would call the text of the brief that’s everything if you have a table of contents it doesn’t count if you have a table of authorities it doesn’t count if you have a title page it doesn’t count everything after those up through and including the signature page not including attachments okay mr kernan including the certificate of service the court not including the certificate of service so in essence the body of the brief including the findings_of_fact pages for the opening brief pages for any reply brief the generous page limit for the opening brief was to accommodate proposed findings_of_fact yet mr kernan’s proposed findings_of_fact were only two pages and consisted of argument not findings_of_fact counting pages in the manner instructed by the court mr kernan’s opening brief came in pincite pages the court did not need to go to great effort to discover mr kernan’s excess pages he numbered them as instructed his page begins after his table of authorities and his signature appears on page perhaps mr kernan is fond of the number his answering brief also came in at a whopping pages not counting attachments respondent filed a motion to strike mr kernan’s briefs to which mr kernan objected the court was well within its power when it imposed page limits on the parties’ opening and reply briefs the court derives its power to prescribe rules for its proceedings under sec_7453 which provides that the proceedings of the tax_court shall be conducted in accordance with such rules_of_practice and procedure as the tax_court may prescribe there are no express page limits for briefs in our rules however our rules provide that w here in any instance there is no applicable rule_of procedure the court may prescribe the procedure giving particular weight to the federal rules of civil procedure we have previously held that t he implied authority of the tax_court to enforce its rules is a necessary adjunct to the full and effective implementation of the basic rulemaking power granted by sec_7453 this doctrine_of implied authority is well settled and has been applied by the supreme court specifically to tax tribunals rule b westreco inc v commissioner tcmemo_1990_501 tax ct memo lexi sec_554 at relying on 270_us_117 indeed page limits are usual and customary among federal courts in order to promote judicial efficiency rule a a of the federal rules of appellate procedure imposes page limits of pages or big_number words for opening briefs and of pages or big_number words for reply briefs this case is appealable to the court_of_appeals for the ninth circuit and out of the district courts within that circuit have local rules imposing page limits on the parties the district of hawaii where mr kernan resided at the time he filed his petition imposes a page or big_number word limit on briefs and a 15-page or big_number word limit on reply briefs arizona where mr kernan resided at the time of trial imposes a 17-page fed r app p a a cf 9th cir r stating that motions to exceed page limits are disfavored and granted only upon a showing of diligence and substantial need see u s dist ct_d alaska l r b u s dist ct_d ariz lrciv e u s dist ct c d cal l r u s dist ct n d cal civil l r b u s dist ct s d cal civlr h u s dist ct_d guam lr g u s dist ct_d haw lr u s dist ct_d idaho loc civ r u s dist ct_d mont l r d word limit u s dist ct_d nev lr u s dist ct_d n mar i lr d u s dist ct_d or lr b u s dist ct e d wash lr e u s dist ct w d wash lcr e cf u s dist ct e d cal l r stating that although this is the only district_court in the ninth circuit without local rules imposing page limits its rules contain page limits for bankruptcy proceedings and one judge has standing orders imposing page limits u s dist ct_d haw lr limit on motions and memoranda and an 11-page limit on replies and all of those local rules as well as the federal rules of appellate procedure impose page limits that are a mere fraction of what the court allowed in this case the court has the inherent power to deem mr kernan’s briefs stricken because he violated the court’s page limits the tax_court indisputably has the inherent authority to protect the integrity of its proceedings and to prevent a party from undermining its rules this inherent power of courts is not limited to article iii courts it is possessed by article i courts such as the tax_court as well because it is the nature of a court qua court that gives rise to these inherent powers just as courts have the inherent authority to impose page limits they also have the inherent authority to impose sanctions when a party exceeds those limits the court_of_appeals for the ninth circuit has held that a ll federal u s dist ct_d ariz lrciv but see u s dist ct_d ariz lrciv d imposing longer limits in social_security cases pages for briefs pages for replies westreco v commissioner tax ct memo lexi sec_554 at westreco v commissioner tax ct memo lexi sec_554 at ‘any court which has the power to admit attorneys to practice may also sanction them for unprofessional conduct ’ quoting 735_f2d_1168 9th cir 376_f3d_960 9th cir continued courts are vested with inherent powers enabling them to manage their cases and courtrooms effectively and to ensure obedience with their orders as a function of this power courts can dismiss cases in their entirety bar witnesses award attorney’s fees and assess fines mr kernan violated the express page limits set by the court therefore the court is well within its power to sanction him by deeming his briefs stricken in their entirety the court’s inherent power to deem mr kernan’s briefs stricken for violating the court’s page limits is demonstrated by frequent instances where courts have sanctioned parties for violations of page limits or their functional equivalent in storey we struck a 314-page appendix to the commissioner’s brief for exceeding the prescribed page limit stating that not only was the appendix inadmissible as new evidence at trial but even if the 314-page appendix were argument instead of evidence it causes the brief to exceed the page limits continued sanctions are an appropriate response to ‘willful disobedience of a court order ’ quoting 239_f3d_989 9th cir 244_f3d_1128 9th cir citations omitted relying on 501_us_32 in partnership dissolution case where court imposed monetary sanctions upholding civil sanctions on appeal but overturning criminal sanctions the court established at trial similarly in weiss we struck an appendix to the commissioner’s opening brief because the appendix caused the brief to exceed the 50-page limit set by the court at trial the court_of_appeals for the ninth circuit in kano sanctioned the appellant’s counsel for using smaller spacing between lines and smaller typeface for footnotes than was permitted under the rules the brief would have been at least pages over the limit had appellant’s counsel followed the court’s rules the court_of_appeals for the tenth circuit in tk-7 corp struck the appellees’ brief for u sing a favorite undergraduate gambit to exceed the court’s page limit by inserting footnotes with small type and spacing to shrink their brief down to half the size it would have been if the appellees had complied with the limits indeed mr kernan acknowledged in his objection to respondent’s motion to strike that there is no doubt that the tax_court ‘has the right to set limit s as to brief length and has discretion as to whether to accept and or not consider storey v commissioner wl at weiss v commissioner wl at kano f 3d pincite kano f 3d pincite tk-7 corp f 2d pincite deficient briefs’ accordingly we will deem mr kernan’s opening and answering briefs stricken in a separate order i requirement to file mr kernan is not put to a disadvantage by having his briefs deemed stricken because for all of the verbiage he used to fill his pages his argument can be distilled down to a single sentence that he uttered at trial no one ever sent me a notice saying where is your return he elaborated on this point it seems that mr kernan’s position is that he is not required to file a tax_return until the commissioner notifies him that he specifically is required to file a return for this proposition mr kernan referred at trial to myriad of irrelevant authorities that we need not address in detail he laments that in his meetings and conversations see 737_f2d_1417 5th cir we perceive no need to refute these frivolous arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 136_tc_498 i t is doubtful whether tax jurisprudence will be much advanced by issuing yet another opinion affirming the obvious truisms about tax law wnuck v commissioner t c pincite p eddlers of frivolous anti-tax positions and their clients who file petitions advancing those positions should not be allowed to divert and drain away resources that ought to be devoted to bona_fide disputes sanders v commissioner tcmemo_1997_452 wl at w e are not obligated to exhaustively review and rebut petitioner’s misguided contentions with one representative of the irs or another n ot once did he tell me how i was wrong or if how i was wrong if i was wrong simply put mr kernan is wrong mr kernan argues that the irs may require any person by notice served upon such person to file a tax_return and then argues that he has not been served with any such notice mr kernan’s reading of a portion of a single internal_revenue_code provision is incomplete in the sense that he not only omits words from that section but also fails to heed other code provisions mr kernan is required to file a tax_return even without a personal invitation to do so sec_6012 provides that r eturns with respect to income taxes under subtitle a shall be made by e very individual having for the taxable_year gross_income which equals or exceeds the exemption_amount we have previously addressed this issue and reached the same conclusiondollar_figure see sec_6001 see zook v commissioner tcmemo_2013_128 at n fox v commissioner tcmemo_1997_440 wl at cf funk v commissioner tcmemo_2001_291 wl at app a para ii unreported income as a general matter the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving an error however in unreported income cases before the commissioner can rely on this presumption of correctness the commissioner must offer some substantive evidence showing that the taxpayer received income from the charged activity once the commissioner sufficiently connects the taxpayer with the unreported income then the taxpayer bears s the burden of proving that the commissioner’s determination of underreported income computed using the bank_deposits method of reconstructing income is incorrect respondent sufficiently connected mr kernan with the unreported income and mr kernan has not shown that these amounts are incorrect or nontaxable respondent used a bank_deposits analysis of mr kernan’s personal checking account to determine mr kernan’s unreported gross_income for the years at issue mr kernan stipulated these amounts of gross_income and did not show that they rule a 290_us_111 596_f2d_358 9th cir rev’g 67_tc_672 96_tc_858 aff’d 959_f2d_16 2d cir are nontaxable he argued only that he did not have to file a tax_return or pay tax until he received notice respondent’s determinations of gross_income amounts were greater than the applicable exemption amounts for to accordingly we sustain respondent’s tax_deficiency determinations for the years at issue iii fraudulent_failure_to_file sec_6651 imposes an addition_to_tax for the failure to timely file tax returns and that addition is enhanced under sec_6651 if that failure_to_file is fraudulent when a person does not timely file sec_6651 imposes a maximum addition of of the amount of tax required to have been shown on the return unless the taxpayer proves that the failure was for reasonable_cause and not due to willful neglect sec_6651 increases that limit to if the failure_to_file was fraudulent for the addition_to_tax to apply at the increased rate respondent must prove by clear_and_convincing evidence that mr kernan has underpaid his taxes for each year and some part of the underpayment is due to fraud respondent proved the first element that mr kernan underpaid his tax for the years at issue mr kernan stipulated that he had gross_income for see dileo v commissioner t c pincite through respondent proved he had not paid tax for these years these facts establish that mr kernan underpaid his tax for each of the years at issue the remaining element that respondent must prove is fraudulent intent the commissioner has the burden to prove fraudulent intent and he must demonstrate fraud by clear_and_convincing evidence more specifically the commissioner must prove that the taxpayer deliberately failed to file and also that by failing to file the taxpayer intended to evade tax that he knew was owed the court evaluates the taxpayer’s belief and intent at the time the taxpayer decided not to file because direct proof of the taxpayer’s fraudulent intent is rarely available we rely on circumstantial evidence to show fraudulent intentdollar_figure see sec_7454 rule b 102_tc_632 clayton v commissioner t c pincite see also eg 79_tc_888 holmes v commissioner tcmemo_2012_251 at citing dileo v commissioner t c pincite see mohamed v commissioner tcmemo_2013_255 at see 796_f2d_303 9th cir aff’g tcmemo_1984_601 dileo v commissioner t c pincite 80_tc_1111 mohamed v commissioner tcmemo_2013_255 a disclosure as a mitigating factor mr kernan publicly declared that he was not required to file a tax_return without prior notice he inquired of the social_security administration whether he had been given notice of his obligation to maintain records and file tax returns mr kernan likewise sent letters to the commissioner of internal revenue and the secretary_of_the_treasury asking them to tell him whether he was mistaken about his interpretation under sec_6001 mr kernan also appeared in a tv interview and espoused his views regarding return filing he told reporter steve krafft of his erroneous position and asked the irs to come forward and tell him where he was wrong these actions raise the issue of whether mr kernan’s disclosure can mitigate the fraud addition the court_of_appeals for the third circuit has held that disclosure can be a mitigating factor in raley v commissioner mr raley failed to timely file returns for tax years through mr raley filed a form w-4e exemption from withholding with his employer stating he did not have a tax_liability for the prior year and did not anticipate a tax_liability for the current_year 676_f2d_980 3d cir rev’g tcmemo_1980_571 raley v commissioner f 2d pincite either for each of the tax years from through his employer did not withhold federal_income_tax from his income for years through mr raley sent multiple letters to the irs the secretary_of_the_treasury and other highly ranking federal officials stating that he would not pay because taxes were unconstitutional then in he filed purported amended returns for tax years and that he did not sign and that did not report any income mr raley pleaded guilty to the charge of willful failure_to_file a return for tax_year at his subsequent civil trial this court held that he was liable for fraudulent failure_to_pay_tax under former sec_6653 the court_of_appeals for the third circuit reversed holding that mr raley’s letters mitigated a finding of fraud mr raley went out of his way to inform every person involved in the collection process that he was not going to pay any federal income taxes the letters do not support a claim of fraud to the contrary they make it clear that raley intended to call attention to his failure to pay taxes it would be anomalous to suggest that raley’s numerous attempts to notify the government are supportive let alone suggestive of an intent to defraud raley v commissioner f 2d pincite raley v commissioner f 2d pincite raley v commissioner f 2d pincite raley v commissioner f 2d pincite the court_of_appeals for the ninth circuit held the opposite in edelson v commissioner in that case mr edelson filed returns that the irs rejected because the returns stated income of ‘less than dollar_figure’ annually calculated in ‘constitutional dollars of silver and or gold ’ mr edelson hid assets by transferring them to his wife before he filed the invalid returns he was convicted under sec_7203 for willful failure_to_file for the tax years at issue the court_of_appeals upheld the finding of fraud under former sec_6653 stating d isclosed defiance standing alone would not bar a finding of fraud the court explained that fraudulent intent does not require that the taxpayer hide his defiance from the irs whether or not edelson disclosed his willful refusal to file is therefore irrelevant to the tax court’s finding of fraud in the light of this ninth circuit precedent we find that mr kernan’s repeated disclosures do not 829_f2d_828 9th cir aff’g tcmemo_1986_223 edelson v commissioner f 2d pincite edelson v commissioner f 2d pincite edelson v commissioner f 2d pincite edelson v commissioner f 2d pincite edelson v commissioner f 2d pincite prevent the application of the fraudulent_failure_to_file addition instead the question is whether he had the requisite fraudulent intent b fraudulent intent because direct evidence of fraudulent intent is rare we look for circumstantial evidence or badges_of_fraud to demonstrate fraudulent intent these badges_of_fraud show a taxpayer’s intent to conceal mislead or otherwise prevent the collection of tax badges_of_fraud include failing to file returns failing to make estimated_tax payments maintaining inadequate records failing to cooperate with tax authorities filing false documents engaging in illegal activities concealing income or assets evidencing an intent to mislead dealing in cash providing implausible or inconsistent explanations of behavior understating income failing to be forthright with one’s tax preparer evidencing intelligence education and tax expertise and demonstrating a lack of credibility although no single factor is dileo v commissioner t c pincite see eg clayton v commissioner t c pincite mohamed v commissioner at devries v commissioner tcmemo_2011_185 wl at necessarily sufficient to establish fraud a combination of factors is more likely to constitute persuasive evidence respondent has proven some of the badges_of_fraud in this case mr kernan failed to file tax returns and failed to make estimated payments mr kernan did not maintain adequate_records mr kernan refused to cooperate with tax authorities repeatedly attempting to quash irs summonses for his records although mr kernan correctly asserts that he was within his rights to challenge the irs summonses his repeated failed attempts to do so were uncooperative even if legally permissible additionally mr kernan refused to produce business records respondent asserted additional badges_of_fraud but failed to prove them by clear_and_convincing evidence mr kernan did not file false documents respondent asserts mr kernan’s past efforts to promote tax_shelters is evidence of illegal activity but respondent has not shown mr kernan was involved in illegal activity promoting tax_avoidance products is not illegal mr kernan was neither indicted nor convicted of any crimes further the ties respondent tried to make mohamed v commissioner at holmes v commissioner at browning v commissioner tcmemo_2011_261 wl at between mr kernan and others who had been convicted of illegal activities were too attenuated additionally respondent failed to prove mr kernan hid assets and income mr kernan deposited the income he received into a checking account that he held in his own name indeed he did not conceal income but stipulated respondent’s calculations of gross_income for the years at issue that were based on these bank_deposits similarly we are not persuaded that mr kernan was trying to conceal income when he had d a k consultants process credit card payments for him d a k consultants simply processed the payments and wrote checks to mr kernan for these amounts less its processing fees then he deposited these checks into his personal checking account and respondent did not prove that there were additional unreported credit card payments further there was no evidence that mr kernan kept two sets of books or dealt in cash respondent did not prove that mr kernan had additional income in other bank accounts that he failed to report the irs chose not to obtain additional bank account information and used only deposit records from mr kernan’s personal checking account to determine his gross_income some of the badges_of_fraud listed above do not apply to the facts of this case mr kernan did not provide an implausible or inconsistent explanation of his behavior mr kernan did not understate his income because he never filed returns and did not report any income at all while a failure to report substantial amounts of income over a number of years may be persuasive evidence of fraudulent intent it is not dispositive additionally the badge of failing to be forthright with one’s tax preparer does not apply here finally the last two badges_of_fraud listed above were not proven intelligence education and tax expertise and a lack of credibility regarding the former although he holds himself out as a tax professional mr kernan does not in fact have any specialized tax education or expertise his lack of expertise is demonstrated by his having reached a conclusion about return filing_requirements that plainly contradicts well-established legal precedent as to the latter mr kernan was forthright and credible in presenting his erroneously held beliefs therefore we find there is not clear_and_convincing evidence of fraudulent intent see devries v commissioner wl at c good-faith belief the facts in mr kernan’s case closely resemble the facts in raney v commissioner in raney the court refused to impose an addition_to_tax under sec_6651 holding that mr raney’s good-faith belief that he did not have to pay taxes negated fraudulent intent mr raney claimed withholding_allowances on his form_w-4 took the position that there was not a statute that required him to pay tax on his income earned from the u s postal service and did not report income on his form sec_1040 u s individual_income_tax_return the court explained a good_faith misunderstanding can exist even if the misunderstanding is objectively unreasonable we cautio n however that a good_faith misunderstanding of the law is different from disagreement with the law or a belief that the law is or may be unconstitutional we refused to impose an addition under sec_6651 stating while we believe that petitioner’s position is objectively unreasonable the sparse evidence in the record before us does not clearly and convincingly negate petitioner’s implicit claim that he was acting on his good_faith understanding of the law of course we may raney v commissioner tcmemo_2000_277 wl raney v commissioner wl at raney v commissioner wl at raney v commissioner wl at citation omitted question whether petitioner’s purported misunderstanding of the law was the product of good_faith however suspicions are not a substitute for evidence respondent bears the burden of proving fraudulent intent by clear_and_convincing evidence respondent has not done so we therefore hold that petitioner is not liable for the additions to tax under sec_6651 likewise we are not convinced by clear_and_convincing evidence that mr kernan’s beliefs were not held in good_faith the frivolity of his legal arguments is not enough even when added to the badges_of_fraud present in this case to establish fraudulent intent by clear_and_convincing evidence respondent suggests that mr kernan’s belief was disingenuous and merely a guise to hide behind so he did not have to pay taxes but mr kernan has acted consistently with his belief before during and after the years at issue his belief was that he did not have to file a return unless the commissioner sent him written notification that he had an obligation to do so he wrote multiple letters to government agencies asking them for clarification he informed the public at large of his position when he appeared on television and was interviewed in date on a fox network affiliate’s news broadcast espousing his interpretation of sec_6001 citations omitted raney v commissioner wl at fn ref omitted indeed he gave a consistent message when he informally represented clients at irs audit meetings at trial mr kernan said people would come to me and say i need you to tell me how i don’t have to pay taxes i can’t do that i wouldn’t do that if i could i’m not the authority the irs is the authority at trial he repeated many times that he believed he was not required to file or pay without notice and that he never received such notice mr kernan’s consistent actions support a good-faith albeit misguided belief rather than fraudulent intent to evade taxes in sum respondent has failed to prove fraud under sec_6651 by clear_and_convincing evidence for tax_year sec_2001 through iv failure_to_file respondent asserted an addition_to_tax under sec_6651 for each of the years at issue if the court were to find that respondent had not carried his burden under sec_6651 however respondent asserted it in his answer the court has jurisdiction to decide this issue under sec_6214 because respondent did not raise this addition until his answer respondent bears the burden_of_proof under rule a see eg mohamed v commissioner at sec_6651 imposes an addition_to_tax for failing to timely file a federal_income_tax return unless the failure_to_file was for reasonable_cause and not due to willful neglect a taxpayer may have reasonable_cause if the taxpayer exercised ordinary business care and prudence but was not able to timely file willful neglect means a conscious intentional failure or reckless indifference mr kernan stipulated gross_income for the years at issue further mr kernan stipulated that he did not file returns for tax_year sec_2001 through he failed to file returns because of his frivolous argument that he was not required to do so mr kernan did not provide any evidence of a defense to this addition_to_tax accordingly respondent has met his burden the failure to timely file addition under sec_6651 applies for each of the years at issue v failure to pay sec_6651 imposes an addition_to_tax for failing to timely pay the amount of tax required to have been shown on the return unless the taxpayer proves that his failure was for reasonable_cause and not due to willful neglect the commissioner bears the burden of production with respect to any addition to see sec_301_6651-1 proced admin regs 469_us_241 tax the taxpayer then bears the burden of proving any defenses if no returns have been filed by the taxpayer then the commissioner must show that he prepared substitutes for returns that met the requirements under sec_6020 we have held that in order for substitutes for returns to comply with the sec_6020 requirements the return s must be subscribed they must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form s and any attachments must purport to be a ‘return’ the court has found that the sec_6020 requirements have been met where the substitutes for returns consist of forms 4549-a forms 886-a and forms and the forms contain the taxpayer’s name and social_security_number and sufficient information to compute a tax_liability respondent met his burden under sec_6651 because he made substitutes for returns for tax_year sec_2001 to that met the requirements of sec_7491 see 116_tc_438 see sec_6651 127_tc_200 aff’d 521_f3d_1289 10th cir spurlock v commissioner tcmemo_2003_124 wl at nix v commissioner tcmemo_2012_304 at sec_6020 and respondent proved that mr kernan owed tax and did not timely pay his tax_liability for each of the years at issue respondent’s substitutes for returns for tax_year sec_2001 to included forms 4549-a income_tax examination changes forms 886-a explanation of items and forms sec_6020 certification as well as mr kernan’s name and social_security_number and sufficient information to compute his tax_liability because respondent has met his burden of production mr kernan has the burden of proving any defenses mr kernan did not challenge the amounts of deficiencies determined by the irs and argued only that he was not required to file and pay until he received notice his frivolous argument is not a valid defense consequently the addition_to_tax under sec_6651 applies for each of the years at issue because mr kernan did not timely pay the tax he owed vi failure to make estimated_tax payments sec_6654 imposes an addition_to_tax for failing to make estimated_tax payments where a taxpayer has a required_annual_payment the sec_6654 addition_to_tax is automatically imposed unless the taxpayer proves that one of several statutory exceptions applies or that the commissioner’s determination sec_6654 was in error under sec_6654 a taxpayer has a required_annual_payment of of the tax for such year if the taxpayer has not filed a return if a taxpayer has a required_annual_payment then the taxpayer must make four estimated_tax payments of of the required_annual_payment for that year the commissioner bears the burden of production with respect to additions to tax and the taxpayer bears the burden of proving any defenses mr kernan is liable for the addition_to_tax under sec_6654 for each of the years at issue because he failed to make estimated_tax payments and does not have a valid defense respondent proved mr kernan had gross_income and owed tax for to accordingly mr kernan had required annual payments of of the tax for each year at issue was required to make estimated_tax payments on this required_annual_payment and did not do so the burden shifts to mr kernan and he has failed to raise any defense see sanders v commissioner wl at citing 78_tc_304 and 75_tc_1 see sec_6654 and d sec_7491 see higbee v commissioner t c pincite vii sanctions at the close of trial respondent moved that the court impose sanctions under sec_6673 sanctions are warranted if the taxpayer has instituted the proceedings primarily for delay has taken a position that is frivolous or groundless or has unreasonably failed to pursue available administrative remedies the court has discretion to impose a maximum penalty of dollar_figure respondent asserts that mr kernan should be sanctioned because he has instituted the proceedings primarily for delay and has taken a position that is frivolous or groundless a taxpayer evidences a primary purpose of delay if he files multiple frivolous motions or documents asks for multiple continuances and fails to appear fails to meet deadlines for brief submissions and refuses to sec_6673 sec_6673 see moore v commissioner tcmemo_2007_200 taxpayer filed multiple frivolous documents with the court aff’d 296_fedappx_821 11th cir see loescher v commissioner tcmemo_1993_74 taxpayer asked for two continuances for claimed medical reasons failed to appear at trial for another medical excuse and failed to respond to court’s order to show cause why case should not be dismissed follow the court’s orders refuses to cooperate in the stipulation process or merely uses frivolous or groundless arguments to delay paying his taxes a71 position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law the word groundless means having no ground or foundation lacking cause or reason for support more specifically a position is groundless if it lacks merit or states no justiciable facts in the petition and has no valid ground or foundation frivolous and groundless claims divert the court’s time energy and resources away from more see 119_tc_276 taxpayer failed to comply with court’s pretrial orders and improperly invoked automatic_stay of the bankruptcy code to delay tax_court proceedings keating v commissioner tcmemo_1985_312 taxpayer failed to comply with court order and failed to appear at hearing lynch v commissioner tcmemo_1983_428 taxpayer failed to appear at calendar call and failed to prosecute his case see 135_tc_231 taxpayer refused to cooperate in the stipulation process and failed to comply with court orders see 82_tc_766 aff’d 793_f2d_139 6th cir taxpayer admitted in his brief that he knew the court had rejected arguments similar to his as frivolous and groundless in many prior cases 791_f2d_68 7th cir nies v commissioner tcmemo_1985_216 tax ct memo lexi sec_418 at quoting webster’s third new international dictionary unabridged see keating v commissioner tcmemo_1985_312 tax ct memo lexis at nies v commissioner tax ct memo lexi sec_418 at serious claims and increase the needless cost imposed on other litigants by these types of lawsuits and we can no longer tolerate abuse of the judicial review process by irresponsible taxpayers who press stale and frivolous arguments without hope of success on the merits in order to delay or harass the collection of public revenues for other nonworthy purposes the court must be cautious when imposing a penalty under sec_6673 because t he doors of our courts must always remain open to persons seeking in good_faith to invoke the protection of the law taxpayers asserting the same frivolous arguments on multiple occasions are more likely to be subjected to a penalty under sec_6673 than those appearing for the first time before our court we must determine whether mr kernan was acting in good_faith or knew his claims were frivolous and acted merely to delay payment of taxes clog up the coleman v commissioner f 2d pincite kile v commissioner 739_f2d_265 7th cir aff’g 74_tc_846 752_f2d_1301 8th cir compare wheeler v commissioner tcmemo_2011_278 howard v commissioner tcmemo_2005_144 and funk v commissioner tcmemo_2001_291 with lewis v commissioner tcmemo_2006_73 shireman v commissioner tcmemo_2004_155 sides v commissioner tcmemo_2004_141 and kaeckell v commissioner tcmemo_2002_114 courts or as a symbolic protest against a system with which he did not agree we have already concluded that mr kernan sincerely believed his position in this litigation frivolous as it is the court often issues a warning in lieu of sanctions when a taxpayer asserts a frivolous position in our court for the first time the rationale is that a warning will discourage the taxpayer from taking frivolous positions in the future we will not impose a monetary sanction against mr kernan because this was the first time he petitioned our court we are mindful that mr kernan has implied that he may not follow this court’s opinion on the merits as he stated at trial my understanding of the law is still what my understanding of the law is there has been no and i don’t mean to be disrespectful your honor it’s my understanding that according to administrative law and according to primary jurisdiction it’s not up to you to tell me that i’m required it’s not up to the district_court to tell me i’m required it’s not up to the guy down the street it’s not up to the internal may v commissioner f 2d pincite see leyshon v commissioner tcmemo_2012_248 lizalek v commissioner tcmemo_2009_122 shireman v commissioner tcmemo_2004_155 see 72_tc_1126 68_tc_895 cook v commissioner tcmemo_2010_137 skeriotis v commissioner tcmemo_2007_52 lewis v commissioner tcmemo_2006_73 revenue_agent of any shape or form or any level it’s up to the district_director to serve me notice that i’m required but we warn mr kernan that if he asserts frivolous arguments in this court again we will likely impose sanctions under sec_6673 conclusion because mr kernan’s briefs exceeded the generous page limits that the court allowed the court in its inherent power to both impose page limits and sanction parties will deem his briefs stricken as for his argument on the merits that he is not required to file a tax_return until personally invited to do so that argument is frivolous mr kernan is required to file tax returns and we sustain respondent’s deficiency determinations for the years at issue we find that respondent has failed to meet his burden of proving fraud under sec_6651 by clear_and_convincing evidence specifically respondent has failed to prove that mr kernan acted with fraudulent intent when he failed to file his returns for the years at issue therefore the sec_6651 addition_to_tax does not apply however we find mr kernan liable for the sec_6651 addition_to_tax for failure to timely file tax returns for the years at issue because mr kernan is required to pay his income_tax liabilities and make estimated_tax payments we find him liable for both the sec_6651 addition_to_tax for failure to timely pay tax owed and the sec_6654 addition_to_tax for failure to make estimated_tax payments for the years at issue finally we will not impose sec_6673 sanctions against mr kernan because this was his first time to appear before our court to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
